SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended August 26, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-00619 WSI Industries, Inc. (Exact name of registrant specified in its charter) Minnesota 41-0691607 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 213 Chelsea Road, Monticello, Minnesota55362 (Address of principal executive offices)(Zip code) Issuer's telephone number, including area code: (763) 295-9202 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.10 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yeso No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filed). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on February 24, 2012 (the business day immediately prior to the end of the registrant’s second fiscal quarter) was $15,254,000 based upon the closing sale price on that date of $5.27 as reported by The NASDAQ Capital Market. The number of shares of the registrant’s common stock, $0.10 par value, outstanding as of November 5, 2012 was 2,903,787. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the Proxy Statement for the Company’s Annual Meeting of Shareholders to be held on January 3, 2013, which will be filed within 120 days after the end of the fiscal year covered by this report, are incorporated by reference into Part III of this Form 10-K. 1 PART I Item 1.Description of Business. WSI Industries, Inc. (the “Company”) makes its periodic and current reports available free of charge as soon as reasonably practicable after such material is electronically filed with, or furnished to, the Securities and Exchange Commission.These reports can be obtained by contacting the Company through its website at www.wsiindustries.com. Overview The Company was incorporated in Minnesota in 1950 for the purpose of performing precision contract machining for the aerospace, communication, and industrial markets.The major portions of Company revenues are derived from machining work for the aerospace/avionics/defense industries, recreational vehicles (ATV and motorcycle) markets, energy industry and bioscience industry. Contract manufacturing constitutes the Company's entire business. Products and Services The Company manufactures metal components in medium to high volumes requiring tolerances as close as one ten-thousandth (.0001) of an inch. These components are manufactured in accordance with customer specifications using materials both purchased by the Company as well as being supplied by our customer. Sales and Marketing Coming out of the national recession in 2009, the Company’s fiscal 2010 sales were flat as compared to fiscal 2009 as a decrease in the Company’s energy business was equally offset by increases in sales in all of the other industries served by the Company.In fiscal 2011, the Company experienced an increase in sales of 33% over the prior year.The sales increase came in large part from increases in the Company’s recreational vehicle market which increased 39% over the prior year.In fiscal 2011, the Company also realized a 27% increase in its sales to the energy industry.In fiscal 2012, the Company experienced a 30% increase in sales, with increases in sales in its recreational vehicle market of 19% and a 78% increase in its energy business offsetting smaller declines in other portions of the Company’s business.Sales to the recreational vehicle market totaled approximately 62%, 68% and 65% of total sales in fiscal 2012, 2011 and 2010, respectively.Sales to the energy industry totaled approximately 31%, 23% and 24% of sales in fiscal 2012, 2011 and 2010, respectively.Sales to the aerospace/avionics/defense markets totaled approximately 5%, 8% and 9% of total sales in fiscal 2012, 2011 and 2010, respectively.Sales to the bioscience and other industries amounted to approximately 1% - 2% of total sales in each of fiscal years 2010 – 2012. The Company also measures its relative levels of business from a value add sales perspective.The Company defines value add sales as net sales less the cost of material value and the cost of outside service content of the material sold to the customer.The cost of material and outside services can vary widely.In some cases the Company sources and purchases all material and resells the material as well as its machining value to the customer. 2 In other cases the material is provided or consigned at no cost by the customer to the Company and thus the end result is that the Company’s sales consist of only its machining value.Due to these differences, the Company also measures market composition by value add sales.In fiscal 2012, the recreational vehicle market represented 41% of value add sales, the energy business 50%, and the aerospace/avionics/defense business 7% of value add sales. The Company has a reputation as a dependable supplier capable of meeting stringent specifications to produce quality components at high production rates.The Company has demonstrated an ability to develop sophisticated manufacturing processes and controls essential to produce precision and reliability in its products. Customers Sales were made to Polaris Industries, Inc. and related entities in the amount of $20,248,000, or 62% of total Company revenues, in fiscal 2012.The Company also made sales of $4,829,000 or 15% of total Company revenues in fiscal 2012 to National Oilwell Varco.The third customer whose sales represented greater than 10% of total sales was FMC Technologies with sales of $5,131,000 or 16% of total Company revenues in fiscal 2012. Competition Although there are a large number of companies engaged in machining, the Company believes the number of entities with the technical capability and capacity for producing products of the class and in the volumes manufactured by the Company is relatively small.Competition is primarily based on product quality, service, timely delivery, and price. Research and Development; Intellectual Property No material amount has been spent on company-sponsored research and development activities.Patents and trademarks are not deemed significant to the Company. Employees At August 26, 2012, the Company had 89 full-time employees, none of whom were subject to a union contract.We consider our relationship with our employees to be good. Foreign and Domestic Operations and Export Sales The Company has no operations or any significant sales in any foreign country. Item 1A.Risk Factors. In evaluating us as a company, careful consideration should be given to the following risk factors, in addition to the other information included in this Annual Report on Form 10-K. Each of these risk factors could adversely affect our business, operating results and/or financial condition, as well as adversely affect the value of an investment in our common stock. In addition to the following disclosures, please refer to the other information contained in this report, including our consolidated financial statements and the related notes. 3 The economic conditions in the United States and around the world could adversely affect our financial results. Demand for our services depends upon worldwide economic conditions, including but not limited to overall economic growth rates, consumer spending, financing availability, employment rates, interest rates, inflation, consumer confidence, and the profits, capital spending, and liquidity of large OEMs that we serve. The recent economic recession in the markets we servehas caused and could continue to cause our OEM customers to reduce ordering levels, resulting in reschedules, program delays or cancelled orders of our services having an adverse effect on our business and our financial results.In addition, some of our customers have their own internal machining capabilities.A downturn in one of their markets could result in them bringing machining services back in house and thus adversely affect our financial results. One of our main markets is in the highly regulated energy industry.The energy industry we serve, and specifically the shale and gas fracturing (“fracking”) business, is controversial from an environmental perspective.Should environmental laws change to limit the fracking industry, it could have an adverse effect on our financial results. We operate in the highly competitive and fragmented contract machining industry. We compete against many contract machining companies. We also compete with OEM in-house operations that are continually evaluating manufacturing products internally against the advantages of outsourcing. We may also be at a competitive disadvantage with respect to price when compared to manufacturers with excess capacity, lower cost structures and availability of lower cost labor. The availability of excess manufacturing capacity of our competitors also creates competitive pressure on price and winning new business.To respond to competitive pressures, we may be required to reduce our prices to customers or increase discounts to customers, which would result in lower gross profit margins and decreased revenue.These factors also impact the Company’s ability to obtain additional manufacturing programs and retain our current programs. Controlling manufacturing costs is a significant factor in operating results.The Company’s ability to manage its costs on existing manufacturing programs and its ability to curtail costs and expenses on potential new manufacturing programs could have a significant impact on the Company’s operating results. A large percentage of our sales have been made to a small number of customers in a small number of highly competitive industries, and the loss of a major customer would adversely affect us. In fiscal years 2012, 2011 and 2010, one customer in the recreational vehicle market accounted for 62%, 67% and 63% of our revenue, respectively.In addition, in fiscal years 2012, 2011 and 2010, the Company had two customers in the energy industry with the first customer accounting for 15%, 18% and 24% of our sales and the second customer accounting for 16%, 5% and 0% of sales, respectively. If there is a loss of one or more of these major customers or a significant decline in sales to either of these major customers it could have an adverse effect on our results from operations. Operating results may vary significantly from period to period. We can experience significant fluctuations in our revenue and operating results. One of the principal factors that contribute to these fluctuations is the significant changes in our customer’s delivery requirements. Results of operations in any period, therefore, should not be considered indicative of the results to be expected for any future period.Significant fluctuations in our revenue and operating results could also impact the Company’s ability to comply with its debt covenants of its credit facilities. 4 Internal control over financial reporting may not prevent or detect misstatements because of its inherentlimitations. We require effective internal control over financial reporting in order to provide reasonable assurance with respect to our financial reports and to effectively prevent fraud. Internal control over financial reporting may not prevent or detect misstatements because of its inherent limitations, including the circumvention or overriding of controls, or fraud. Additionally, as of August 26, 2012, our management has concluded that our internal control over financial reporting was not effective due to a material weakness in the areas of segregation of duties and adequacy of personnel resulting from a staff reduction in the quarter ended May 31, 2009.Because of this material weakness in internal control over financial reporting, we may be more susceptible to misstatements in our financial statements or incidences of fraud. However, even effective internal controls can provide only reasonable and not absolute assurances with respect to the preparation and fair presentation of financial statements. The market price of our common stock has fluctuated significantly in the past and may continue in the future. The market price of our common stock has been volatile in the past and several factors could cause the price to fluctuate substantially in the future. These factors include quarterly fluctuations in our financial results, customer contract awards, and general economic and political conditions in our various markets.In addition, the stock prices of small public contract manufacturing companies have experienced significant price and volume fluctuations that often have been unrelated to the operating performance of such companies. This market volatility may adversely affect the market price of our common stock. Complying with securities laws and regulations is costly for us. Changing laws, regulations and standards relating to corporate governance and public disclosure, including regulations promulgated by the SEC and Nasdaq, are creating particular challenges for smaller publicly-held companies like us. We are committed to maintaining high standards of corporate governance and public disclosure. As a result, our efforts to comply with evolving laws, regulations and standards have resulted in, and are likely to continue to result in, increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. In particular, our efforts to comply with Section404 of the Sarbanes-Oxley Act of 2002 and the related regulations regarding our assessment of our internal control over financial reporting have required, and will continue to require, the expenditure of significant financial and managerial resources.In addition to Sarbanes-Oxley, we will also be required to expend financial and managerial resources to comply with the SEC requirement that mandates that our quarterly and yearly filings with them be in an XBRL readable format. Item 1B. Unresolved Staff Comments. Not applicable. 5 Item 2.Properties. The Company purchased an existing 49,000 square foot facility located in Monticello, Minnesota in May 2004 to house its production and its headquarters.The purchase price was $1.9 million and was paid for by a combination of cash and debt.The Company entered into two notes evidencing the debt used to purchase its Monticello facility that were secured by mortgages. The first note and mortgage was to Excel Bank Minnesota (now BMO Harris Bank) for $1,360,000 that matures on May1, 2014.The interest rate at August 26, 2012 on this mortgage was 4.38% with monthly payments of $7,637 based on a 25-year amortization schedule. The note is secured by a mortgage and security interest in all assets of the Company. The Company also entered into a note and mortgage with the City of Monticello, Minnesota Economic Development Authority (MEDA). The MEDA mortgage was subordinated to the mortgage of Excel Bank Minnesota and was paid in full on May 1, 2011. In fiscal 2008, the Company commenced an addition to its facility to add manufacturing space.Upon completion in early fiscal 2009, the addition added 12,500 square feet of manufacturing space.In August 2012, the Company announced that it was expanding its Monticello, Minnesota facility.The 47,000 square foot expansion would roughly double the amount of manufacturing space the Company has and would increase the total facility size to approximately 107,000 square feet.The Company expects the expansion to cost approximately $3.5 million and to be completed early in calendar year 2013.Funding for the expansion is anticipated to come from available cash and debt. The Company considers its manufacturing equipment, facilities, and other physical properties to be suitable and adequate to meet the requirements of its business. Item 3. Legal Proceedings. The Company is not a party to any material legal proceedings; we may be subject from time to time ordinary routine litigation incidental to its business. Item 4. [Removed and Reserved.] 6 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The common stock of the Company is traded on The NASDAQ Capital Market of the NASDAQ Stock Market, Inc. under the symbol “WSCI.” As of November 6, 2012 there were 346 shareholders of record of the Company’s common stock. The following table sets forth, for the periods indicated, the high and low closing sales price information for our common stock as reported by the Nasdaq Capital Market. Stock Price High Low FISCAL 2012: First quarter $ $ Second quarter Third quarter Fourth quarter FISCAL 2011: First quarter $ $ Second quarter Third quarter Fourth quarter In fiscal years 2012 and 2011, the Company paid a quarterly cash dividend of $.04 per share in each quarter.The Company expects to continue its quarterly dividend program, subject to its financial performance. 7 The following table sets forth information regarding our equity compensation plans in effect as of August 26, 2012. Each of our equity compensation plans is an “employee benefit plan” as defined by Rule 405 of Regulation C of the Securities Act of 1933. Equity Compensation Plan Information Plan category Number of shares of common stock to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of shares of common stock remaining available for future issuance under equity compensation plans (excluding securities reflected in the first column) Equity compensation plans approved by shareholders: 2005 Stock Plan 264,500 $ 4.44 186,041 Total $ 186,041 There are no outstanding equity compensation plans not approved by shareholders. The Company made no repurchases of its common stock in fiscal year 2012. 8 Item 6. Selected Financial Data Not applicable. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policies and Estimates: Management's Discussion and Analysis of Financial Condition and Results of Operations discuss our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and related disclosure of contingent assets and liabilities. We base our estimates on historical experience and on various other assumptions that we believe are reasonable under the circumstances, the result of which forms the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Results may differ from these estimates due to actual outcomes being different from those on which we based our assumptions. The estimates and judgments utilized are reviewed by management on an ongoing basis and by the audit committee of our board of directors at the end of each quarter prior to the public release of our financial results. We made no significant changes to our critical accounting policies during fiscal 2012. Application of Critical Accounting Policies: Excess and Obsolete Inventory: Inventories, which are composed of raw materials, work in process and finished goods, are valued at the lower of cost or market by comparing the cost of each item in inventory to its most recent sales price or sales order price.Inventory cost is adjusted down for any excess cost over net realizable value of inventory components. In addition, the Company determines whether its inventory is obsolete by analyzing the sales history of its inventory, sales orders on hand and indications from the Company’s customers as to the future of various parts or programs.If, in the Company’s determination, the inventory value has become impaired, the Company adjusts the inventory value to the amount the Company estimates as the ultimate net realizable value for that inventory.Actual customer requirements in any future periods are inherently uncertain and thus may differ from our estimates.The Company performs its lower of cost or market testing, as well as its excess or obsolete inventory analyses, quarterly. The Company has no specific timeline to dispose of its remaining obsolete inventory and intends to sell this obsolete inventory from time to time, as market conditions allow. Goodwill Impairment: The Company evaluates the valuation of its goodwill according to the provisions of Accounting Standards Codification (“ASC”) 350 to determine if the current value of goodwill has been impaired. The Company believes that its stock price is not necessarily an indicator of the Company’s value given its limited trading volume and its wide price fluctuations.The Company has also adopted Accounting Standard Update (ASU) No. 2011-08, Intangibles—Goodwill and Other (Topic 350).With ASU No. 2011-08, an entity is given the option to make a qualitative evaluation of goodwill impairment to determine whether it should calculate the fair value of its reporting unit.In the fiscal 2012 fourth quarter, the Company made its qualitative evaluation of its goodwill considering, among other things, the overall macroeconomic conditions, industry and market considerations, overall financial performance and other relevant company specific events.Based on this qualitative evaluation, the Company concluded that it was more likely than not that its goodwill was not impaired and that it wasn’t required to calculate the fair value of its reporting unit.If the Company has changes in events or circumstances, including reductions in anticipated cash flows generated by its operations, goodwill could become impaired which would result in a charge to earnings. 9 Deferred Taxes: The Company accounts for income taxes using the liability method.Deferred income taxes are provided for temporary differences between the financial reporting and tax bases of assets and liabilities.A deferred tax valuation allowance is set up should the realization of any deferred taxes become less likely than not to occur.The valuation allowance is analyzed periodically by the Company and may result in income tax expense being different than statutory rates.The Company has not established a valuation allowance as it believes it is more likely than not that it will fully realize the benefit of its tax assets.Currently, the Company’s deferred tax assets have two major components which relate to the Company’s net operating loss (NOL) and the Company’s alternative minimum tax (AMT) tax credit carryforwards.The Company’s AMT tax credit carryforward does not expire.The Company’s NOL carryforward is approximately $2.4 million expiring in 2021 - 2030.The Company believes that given the extended time period for the NOL carryforward to expire as well as a return to a more normal growth rate experienced prior to the economic recession of fiscal 2009, that the Company is more likely than not to fully utilize its NOL carryforward before it expires.However, a significant loss of a customer or a change in the Company’s business could affect the realization of the deferred tax assets.If a major program were discontinued, the Company would immediately assess the impact of the loss of the program on the realization of the deferred tax assets. Revenue Recognition: The Company considers its revenue recognition policy to fall under the guidance of FASB’s conceptual framework for revenue recognition.The Company recognizes revenue only after:(a)The Company has received a purchase order identifying price and delivery terms or services to be rendered;(b)shipment has occurred, or in the case of services, after the service has been completed; (c) the Company’s price is fixed as evidenced by the purchase order; and (d)collectability is reasonably assured.The Company continually monitors its accounts receivable for any delinquent or slow paying accounts.The Company believes that based upon its past history with minimal bad debt write-offs, that all accounts are collectible upon shipment or delivery of services.Credit losses from customers have been minimal and within management's expectations. Based on management's evaluation of uncollected accounts receivable, bad debts are provided for on the allowance method. Accounts are considered delinquent if they are 120 days past due. If an uncollectible account should arise during the year, it would be written-off at the point it was determined to be uncollectible.The Company mitigates its credit risk by performing periodic credit checks and actively pursuing past due accounts.The Company refers to “net sales” in its consolidated statements of operations as the Company’s sales are sometimes reduced by product returned by its customers. Liquidity and Capital Resources: The Company’s net working capital at the end of fiscal 2012 was $6,417,000 as compared to $5,283,000 at the end of fiscal 2011.The increase occurred primarily from increases in accounts receivable and inventories partially offset by an increase in accounts payable and in the current maturities of long-term debt.The ratio of current assets to current liabilities decreased to 2.29 to 1.0 at August 26, 2012 from 2.54 to 1.0 at the end of the prior fiscal year as to the percentage increase in current assets was smaller than the percentage increase in current liabilities.The Company generated $2,188,000, $2,690,000 and $1,634,000 in cash from operations in fiscal 2012, 2011 and 2010, respectively. 10 In fiscal 2012 and 2011, additions to property, plant and equipment either by cash or financing were $3,696,000 and $1,743,000, respectively.These amounts included $3,114,000 and $1,280,000 of machinery acquired through financing in fiscal 2012 and 2011, respectively.In fiscal 2010, the Company had minimal additions to property, plant and equipment, capitalizing $61,000 during the year. In the fiscal 2012 first quarter, the Company added two milling machines and a lathe to supplement and increase capacity in its energy business.In the Company’s second quarter, another milling machine was added for increased capacity of a new program in the Company’s recreational vehicle market.In the Company’s third quarter, a lathe was purchased to add capacity in the energy business.In the fiscal 2012 fourth quarter, the Company implemented a robotic automation work cell for a new program and increased capacity in the recreational vehicle market.The work cell consisted of two milling machines and an automated robot.In its fiscal 2011 first quarter, the Company added two machining centers, one of which was purchased to supplement capacity in its energy business while the other machine was bought primarily for replacement purposes.In the Company’s second and fourth quarters, the Company added two more machining centers for new programs in its energy business. On February 1, 2012, the Company renewed its revolving line of credit agreement with its bank.Under the agreement, the Company can borrow up to $1 million.The agreement expires on February 1, 2013.No balances were owed at August 26, 2012 and August 28, 2011, and no advances were made on the credit line during either fiscal 2012 or 2011. In August 2008, the Company entered into an agreement with its bank to finance a building addition to its existing manufacturing facility.The Company was able to draw upon the loan on a non-revolving basis through May 31, 2009 in an aggregate amount not to exceed $1.2 million.The loan required monthly payments of interest only at the bank’s prime rate plus 0.50%.The loan matured on, and was paid in full on June 30, 2010. The Company’s total debt was $6,840,000 at August 26, 2012 which consisted of a mortgage on its building of $1,081,000 and capital lease obligations secured by production equipment of $5,759,000.Current maturities of long-term debt consist of $1,333,000 due on capital leases and $44,000 on its building related debt.During fiscal 2012, the Company made principal payments on its debt of $1.2 million.It is management’s belief that the combination of its current cash balance, its internally generated funds, as well as its revolving line of credit will be sufficient to enable the Company to meet its financial requirements during fiscal 2013. Results of Operations: The Company experienced a sales increase of 30% in fiscal 2012 which came on top of a 33% increase in fiscal 2011.Net sales in fiscal 2012 were $32.5 million as compared to $25.0 million in fiscal 2011 and $18.8 million in fiscal 2010.The increase in the fiscal 2012 sales was driven by a 19% increase in recreational vehicle market sales and a 78% increase in sales from the energy market.The increases in the fiscal 2011 sales came primarily from a 39% increase in recreational vehicle sales and a 27% increase in energy sales. 11 The following is a reconciliation of sales by major market: Fiscal 2012 Fiscal 2011 Fiscal 2010 Recreational vehicle $ $ $ Aerospace and defense Energy Biosciences & Other $ $ $ The increase in sales in the recreational vehicle market in both fiscal 2012 and fiscal 2011 resulted from the overall increase in demand from the Company’s largest customer for the parts the Company supplies.The Company’s sales also increased due to new programs that had been awarded and started in fiscal 2012. Sales from the Company’s aerospace and defense markets were down $245,000 or 13% from fiscal 2011.The decrease is primarily attributable to a lack of sales from a program and customer first announced in fiscal 2010.Sales from the Company’s aerospace and defense markets were up 15% in fiscal 2011 due primarily to sales from that customer and program.The Company understands from its customer that sales will resume in fiscal 2013. Sales in the Company’s energy business were up 78% in fiscal 2012 over the prior year.The increase in sales came primarily from a customer engaged in the oil and gas shale fracturing (“fracking”) business.Sales with this customer increased from $1.2 million in fiscal 2011 to $5.1 million in fiscal 2012.Fiscal 2012 sales to the Company’s main customer in the oil field equipment industry were up 7% versus the prior year.Fiscal 2011 sales from the Company’s energy business were up 27% with the gain primarily due to increased sales to the customer involved in shale fracking. Sales to the Company’s biosciences and other industries decreased from fiscal 2010 to fiscal 2011, and were flat from fiscal 2011 to fiscal 2012.However, the effect on overall Company sales is relatively small as sales from these markets only amount to approximately 1% - 3% of total sales. The Company’s gross margin remained steady at 17.8% in fiscal 2012 versus fiscal 2011.Fiscal 2011 gross margin had decreased as compared to fiscal 2010 gross margin of 19.9%.In both fiscal 2012 and fiscal 2011, the Company experienced start-up costs with programs involving its fracking customer.In fiscal 2012, the costs were related to new programs that had been added in the first two quarters of the fiscal year.In fiscal 2011, the costs were related to initial start-up expenses with the customer and were incurred primarily in the first two quarters of fiscal 2011. The Company’s margins can also vary dependent on whether the Company purchases its raw material or whether raw material is provided or consigned to them by its customer.Generally, the Company will experience a higher gross margin percentage of sales where material has been consigned or provided by the customer.Therefore, in any particular quarter or year, the Company’s gross margin can vary dependent on the mix of parts sold and whether those parts had material that was purchased or had material that had been consigned to them. No significant sales of obsolete items occurred in fiscal 2010 through 2012 and, correspondingly, no significant gross margin was recognized. 12 Selling and administrative expense in fiscal 2012 was approximately $3.2 million, an increase of $401,000 over the fiscal 2011 amount of approximately $2.8 million.The increase in fiscal 2012 was due primarily to increased payroll and benefit costs due to headcount additions as well as increased incentive compensation and profit sharing expense.In fiscal 2011, selling and administrative expense increased over 2010 by $335,000.The increase was due primarily to higher payroll and benefit costs as well as additional incentive compensation and profit sharing expense.The Company recorded non-cash stock option compensation expense of $198,000, $205,000 and $211,000 in fiscal 2012, 2011 and fiscal 2010, respectively.In addition, the Company incurred professional service expense in each of those three fiscal years in connection with its analysis of internal controls over financial reporting as required by the Sarbanes-Oxley Act. Interest expense in fiscal 2012 amounted to $316,000 as compared to $289,000 in fiscal 2011.The higher expense is attributable to a higher average level of debt in fiscal 2012 as compared to fiscal 2011, with the higher level being primarily related to equipment additions made during fiscal 2012.However, the amount of interest expense was mitigated to a degree as the overall interest rate on debt was lower in fiscal 2012.Interest expense in fiscal 2011 amounted to $289,000 as compared to $359,000 in fiscal 2010.The lower expense is attributable to a lower average level of debt in fiscal 2011 as compared to fiscal 2010, with the lower level being primarily related to the $1.2 million loan for the Company’s building addition that was paid off in the fiscal 2010 fourth quarter. The Company recorded income taxes at an effective tax rate of 36% for fiscal 2012, 2011 and 2010, respectively.The Company had no valuation allowance on its deferred tax assets during 2012 and 2011. Caution Regarding Forward-Looking Statements Statements included in this Management’s Discussion and Analysis of Financial Condition and Results of Operations, in the letter to shareholders, elsewhere in the Annual Report, in the Company’s Form 10-K and in future filings by the Company with the Securities and Exchange Commission, in the Company’s press releases and in oral statements made with the approval of an authorized executive officer which are not historical or current facts are “forward-looking statements.”These statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made and are not predictions of actual future results.Forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical earnings and those presently anticipated or projected.These risks and uncertainties are described above under Item 1A. Risk Factors. Item 7A. Quantitative and Qualitative Disclosures About Market Risk Not applicable. Item 8. Financial Statements and Supplementary Data. See Consolidated Financial Statements section of this Annual Report on Form10-K beginning on page 21, attached hereto, which consolidated financial statements are incorporated herein by reference. Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. None. 13 Item 9A. Controls and Procedures. Disclosure Controls and Procedures As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer, of the effectiveness of the design and operation of our disclosure controls and procedures as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended. Based on that evaluation, Benjamin T. Rashleger, the chief executive officer, and Paul D. Sheely, the chief financial officer, have concluded that as of August 26, 2012 our disclosure controls and procedures were not effective because of the material weakness in internal control over financial reporting described below.Notwithstanding the material weakness described below, we believe our consolidated financial statements presented in this Annual Report on Form10-K fairly represent, in all material respects, our financial position, results of operations and cash flows for all periods presented herein. Changes in Internal Controls over Financial Reporting There have been no changes in internal control over financial reporting that occurred during the fourth quarter ended August 26, 2012 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. Management’s Report on Internal Control Over Financial Reporting The management of the Company is responsible for the preparation of the financial statements and related financial information appearing in this Annual Report on Form 10-K. The financial statements and notes have been prepared in conformity with accounting principles generally accepted in the United States of America. The management of the Company also is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act. A company's internal control over financial reporting is defined as a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Our internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the issuer are being made only in accordance with authorizations of management and directors of the Company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company's assets that could have a material effect on the financial statements. Management, including the chief executive officer and chief financial officer, does not expect that the Company's internal controls will prevent all error and all fraud. Because of its inherent limitations, a system of internal control over financial reporting can provide only reasonable, not absolute, assurance that the objectives of the control system are met and may not prevent or detect misstatements. Further, over time control may become inadequate because of changes in conditions or the degree of compliance with the policies or procedures may deteriorate. 14 The Company’s management hired an outside consulting firm to assist it in the evaluation of the effectiveness of the Company's internal control over financial reporting.The Company’s management assessed the effectiveness of the Company’s internal control over financial reporting as of August 26, 2012 based upon the framework in Internal Control –Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on the results of that evaluation, our management has concluded that, as of August 26, 2012, the Company's internal control over financial reporting was not effective due to a material weakness in the areas of segregation of duties and adequacy of personnel resulting from a reduction in staff in its finance and accounting department during the quarter ended May 31, 2009. This annual report does not include an attestation report of the Company's independent registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Company's independent registered public accounting firm pursuant to rules of the Securities and Exchange Commission. Item 9B.Other Information. None. 15 PART III Pursuant to General Instruction E (3), the Company omits Part III, Items 10, 11, 12, 13 and 14, as a definitive proxy statement will be filed with the Commission pursuant to Regulation 14(a) within 120 days after August 26, 2012 and such information required by such items is incorporated herein by reference from the proxy statement. Item 15.
